      EXHIBIT 1




Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 1 of 51 PageID #: 5
       STATE OF TENNESSEE                                                                      CASE FILE NUMBER
      16th JUDICIAL DISTRICT                   SUMMONS
          CIRCUIT COURT                                                                            -- LOS-14/
PLAINTIFF                             ,                             DEFENDANT
Veronica Omar                                                  vs. Yates Services, LLC& Envision AESC US, LLC
TO:(NAME & ADDRESS OF DEFENDANT)

Envision AESC US, LLC
c/o Registered Agent: Bruce C. Doeg
211 Commerce Street
Suite 800
Nashville, TN 37201-1817
List each defendant on a separate summons.
YOU ARE HEREBY SUMMONED TO DEFEND A CIVIL ACTION FILED AGAINST YOU IN CIRCUIT COURT,
RUTHERFORD COUNTY,TENNESSEE. YOUR DEFENSE MUST BE MADE WITHIN THIRTY (30) DAYS FROM THE
DATE THIS SUMMONS IS SERVED UPON YOU. YOU ARE DIRECTED TO FILE YOUR DEFENSE WITH THE CLERK
OF THE COURT AND SEND A COPY TO THE PLAINTIFF'S ATTORNEY AT THE ADDRESS LISTED BELOW. IF YOU
FAIL TO DEFEND THIS ACTION BY THE ABOVE DATE,JUDGEMENT BY DEFAULT CAN BE RENDERED AGAINST
YOU FOR THE RELIEF SOUGHT IN THE COMPLAINT.
Attorney for plaintiff:                                             DATE ISSUED & ATTESTED
(Name, address & telephone number)
Nina Parsley, Esquire                                                          kk 1-11kci
Michael D. Ponce & Associates                                        M ELISSA HARRELL, Circuit Court Clerk
400 Professional Park Drive
Goodlettsville, TN 37072                                             By:   4--(              ---             Deputy Clerk

                                                       CERTIFICATION
  I, MELISSA HARRELL, Clerk of the Circuit Court of Rutherford County, Tennessee, do certify this to be true
                      a nd correct copy of the original summons issued in this cause.

                                             BY:         Qa-3—                                         DEPUTY CLERK

   TO THE SHERIFF:                                                   DATE RECEIVED

   Please execute this summons and make your return
                                                                     Sheriff
   within thirty days of issuance as provided by law.

                                RETURN ON PERSONAL SERVICE OF SUMMONS
         I hereby certify and return that I served this summons together with the complaint as follows:




    DATE OF PERSONAL SERVICE:
                                                                                            Sheriff

                                                                   BY:
 Submit three copies: service copy, defendant's copy, file copy.                       &ADA COORDINATOR (615-494-4480)



           Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 2 of 51 PageID #: 6
                                                ACCEPTANCE OF SERVICE

          I do hereby accept service of process and a copy of this complaint in thi taus for a purposes.
This the                                        day of                                         1 \,       11 , 20


                                                                                                      -----"").
                                                                                          =,.z-i-----------, --   .   >
                                                                                        D aYldon County Sheri       flite--
                                                                                        P.0 Box 196`'H—NaQ,--kanle, IN. 3/219-6:
                                    RETURN ON SERVICE OF SUMMONS BY JVI-AIL----
                                                                  Z—' -----
I hereby certify and return that on the             day of                 , 20          , I sent, postage prepaid
b y registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy
of the complaint in case #                     to the defendant                                              , on the
              d ay of                         , 20        . I received the return receipt, which has been signed
by                                          on  the             d ay of              , 20           . The return
receipt is attached to this original summons to be filed by the Clerk of Court.

                                                                          Signature of plaintiff, plaintiff's attorney or other person
Sworn to and subscribed before me this                         day        a uthorized by statute to serve process
of               , 20        .


M y Commission Expires:                       20          .


                      N OTICE OF PERSONAL
                     PROPERTY EXEMPTION

TO THE DEFENDANT(S):
    Tennessee law provides a ten thousand dollar ($10,000.00)
debtor's equity interest personal property exemption from
execution or seizure to satisfy judgment. If a judgment should be
entered against you in this action and you wish to claim property as                                  ATTACH
exempt, you must file a written list, under oath, of the items you                                    RETURN
wish to claim as exempt with the clerk of the court. This list may be
                                                                                                      R ECEIPT
filed at any time and may be changed by you thereafter as
necessary; however, unless it is filed before the judgment becomes                                      HERE
final, it will not be effective as to any execution or garnishment                               (IF APPLICABLE)
issued prior to the filing of the list. Certain items are automatically
exempt by law and do not need to be listed; these include items of
necessary wearing apparel (clothing) for yourself and your family
a nd trunks or other receptacles necessary to contain such apparel,
family portraits, the family Bible, and school books. Should any of
these items be seized you would have the right to recover them. If
you do not understand your exemption right or how to exercise it,
you may wish to seek the counsel of a lawyer.

M ail list to:    MELISSA HARRELL, Circuit Court Clerk
                  Room 106, Judicial Center
                  116 W. Lytle Street
                  M urfreesboro, TN 37130

Please state file number on list.




           Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 3 of 51 PageID #: 7
   IN THE CIRCUIT COURT FOR RUTHERFORD COUNTY,TENNESSEE
                      AT MURFREESBORO
                                                                                          FILED
VERONICA OMAR,                )
                              )                                                          NOV 07 2019
     Plaintiff,               )                                                               MEUSSAFUHNELL

                              )                                                                       DEPUTY

v.                            )                     Case No. 1051tc
                              )
YATES SERVICES,LLC & ENVISION )
AESC US,LLC                   )
     Defendant.               )                     JURY DEMANDED

                                     COMPLAINT

       Comes now the Plaintiff, by and through counsel, and would respectfully submit

to the Court the following Complaint:

       1.     The Plaintiff, Veronica Omar, is a resident of the State of Tennessee,

residing in Davidson County, Tennessee.

       2.      The Defendant, Yates Services, LLC is a for-profit limited liability

company in the State of Tennessee located at 983 Nissan Drive, Smyrna, TN.

       3.      The Defendant, Envision AESC US, LLC is a for-profit limited liability

company in the State of Tennessee located at 500 Battery Plant Road, Smyrna, TN and

can be served through their registered agent: Bruce C. Doeg, 211 Commerce Street, Suite

800, Nashville, TN 37201-1817.

       4.      This Court has jurisdiction in this matter as the events giving rise to this

matter took place in Smyrna, Rutherford County, Tennessee at Yates Services LLC's

place of business therein.




 Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 4 of 51 PageID #: 8
                                         FACTS

                                                                             yed by the
       5.       At all times relevant to this matter the Plaintiff was emplo

                                                       d September 24, 2018 as a
Defendant. She was hired by Yates Services on or aroun

manufacturing associate / machine operator.
                                                                         supervisor,
       6.       In November of 2018, Plaintiff reported to her immediate

                                                       intimidated by her female
Christopher Whittaker, that she was being harassed and
                                                         onment.
coworker and suffering from a sexually hostile work envir
                                                                      complained in
        7.      Management took no action of recourse after Plaintiff

November of 2018.
                                                                            learned of
        8.      Plaintiff began to be bullied by fellow coworkers when they

Plaintiffs report.
                                                                           tion supervisor,
        9.      On April 4, 2019, Plaintiff again complained to her produc

                                                    this time from a female coworker
Christopher Whittaker, about the sexual harassment,
                                                  body against the Plaintiffs thighs,
named Rebecca Galyk who had forcefully pushed her

 buttocks, back and hips.
                                                                         isor, the Plaintiff
         10.     After her complaints of sexual harassment to her superv

                                                           to finish her shift.
 was sent home without pay while Rebecca was permitted
                                                                 ents and harass
         1 1.    Female coworkers continued to make harsh statem

 Plaintiff.
                                                                           the BR contact,
         12.     The Plaintiff also reported the April 4, 2019 incident to

                                                            19, 2019, and she was given a
 Megan, with the staffing agency at Yates Services on April
                                                          or disciplinary action.
 written warning. Meanwhile, Rebecca received no write up




 Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 5 of 51 PageID #: 9
                                                                did not feel the Plaintiff's
        13.     Supervisor Christopher Whittaker stated that he

                                                 "that serious."
reports about Rebecca Galyk touching her were
                                                              supervisor, Christopher
        14.     On April 12, 2019, Plaintiff indicated to her

                                              restrictions from her doctor, limiting her
Whittaker that she had been placed on medical
                                                    nating sitting and   standing at least every
lifting to nothing greater than 20 pounds and alter

hour.
                                                                   no scheduled overtime
        15.     Plaintiff was allowed to work quality control with

for approximately two months.
                                                                 to sign up for overtime
        16.     On June 14, 2019, Tracy began threatening client

                                              would result in disciplinary action or a
or be forced to work overtime and any refusal

                                                   ctions.
 write up while she was still under medical restri
                                                           her position due to the
         17.     On July 12, 2019, Plaintiff resigned from

                                                ting the harassment to management,
 unchecked harassment and retaliation for repor

                                                   lity, and/or her gender, female, and/or in
 because of her disability and/or perceived disabi

 retaliation for reporting sexual harassment.

                                    COUNT ONE
                               GENDER DISCRIMINATION

                                                                         ations contained in
         18.     Plaintiff re-alleges and incorporates herein the alleg

 paragraphs 1 — 14 above.
                                                                       a "person" within the
          19.     At all times pertinent to this action, Plaintiff was

                                                         4).
  meaning of Tennessee Code Annotated § 4-21-102(1
                                                                   was an "employer" within
          20.     At all times pertinent to this action, Defendant

                                                       102(4).
  the meaning of Tennessee Code Annotated § 4-21-
                                                                   y and received disparate
          21.     The Plaintiff asserts that she was treated poorl



 Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 6 of 51 PageID #: 10
treatment as compared to employees who were similarly situated. Plaintiff was harassed

on the basis of her gender and was forced to leave her position as a result of her gender.

       22.       Plaintiffs female colleague, Rebecca Galyk, inappropriately touched and

sexually harassed Plaintiff.

       23.       The reported harassment went unchecked and Plaintiff s reports were not

taken seriously as a female being sexually harassed by other females.

       24.       At all times relevant as set forth herein, the Plaintiff avers the following:

              a. the Plaintiff was a member of a protected class;

              b. the Plaintiff was treated differently because of her sex (female);

              c. the Defendant's discrimination of the Plaintiff was based on her gender;

              d. the Defendant's discrimination of the Plaintiff affected a term, condition,

                 and/or privilege of the Plaintiffs employment;

       25.       The Defendant's sexual discrimination of the Plaintiff caused her physical

or mental wellbeing to be seriously affected;

       26.       The Defendant failed to take prompt and appropriate corrective action to

eliminate the discrimination.

        27.       The Plaintiff was forced to resign because of her gender.

       28.        The Plaintiff asserts that there is a causal connection between the

Defendant's poor treatment, disparate treatment, discrimination and the Plaintiffs

gender.

        29.       The Defendant discriminated against Plaintiff with respect to her terms,

conditions, and privileges of employment because of or on the basis of gender, in

violation of T.C.A. § 4-21-401(a)(1).




Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 7 of 51 PageID #: 11
                                  COUNT TWO
                           DISABILITY DISCRIMINATION

       30.     At all times pertinent to this action, the Plaintiff was an employee of the

Defendant with a "disability" within the meaning of the Tennessee Disability Act, and

Tennessee Code Annotated § 8-50-103.

       31.     At all times pertinent to this action, the Defendant was an "employer"

within the meaning of the Tennessee Disability Act and Tennessee Code Annotated § 8-

50-103.

       32.     The Plaintiff asserts from April 12, 2019, the Plaintiff had a disability and

was placed on restrictions by her doctor that substantially limited her which was apparent

to and perceived by the Defendant.

       33.     Because of her medical condition. Plaintiff needed to be placed in another

department to accommodate her restrictions.

       34.     Plaintiff had verbally informed management that she suffered from a

medical condition and provided management with the written doctor's note.

       35.     Additionally, the Defendant perceived or regarded the Plaintiff's medical

condition as a disability, consistent with the Tennessee Disability Act and Tennessee

Code Annotated § 8-50-103.

       36.     During this applicable time period, the Plaintiff 1) suffered from one or

more physical impairments and/or complications that substantially limited one or more of

the Plaintiffs activities; 2) the Plaintiff was qualified and able to perform the required job

and essential job functions of quality control despite the handicap or disability and

restrictions; and 3) the Defendant knowingly discriminated against the Plaintiff and

forced overtime hours on her with threat of punishment in spite of her disability.



Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 8 of 51 PageID #: 12
         37.   The Defendant discriminated against the Plaintiff and threatened adverse

action against her request for reasonable accommodation(s) to maintain her regular work

hours.

         38.    At all relevant dates and times as forth herein, the Defendant is vicariously

liable for the actions and inappropriate conduct of its employees, agents and/or

representatives because: (a) the Defendant did not exercise reasonable care to promptly

correct and prevent the handicap and disability discriminating behavior; (b) the

Defendant did not properly supervise and train the Plaintiff's supervisors regarding

appropriate behavior towards employees with injuries or disabilities; (c) the Defendant

did not properly train the Plaintiff's supervisors regarding the Defendants' policies

towards a workplace free of handicap and disability discrimination;(d) the Defendant did

not have a viable and reasonable procedure and policy in effect to encourage and promote

employees to report handicap and disability discrimination occurring within the

-
.Defendant's workplace; and (e) the Defendant did not have a viable and reasonable

procedure and policy in effect to provide reasonable accommodation to its employees

with disabilities.

         39.    At said relevant dates and times as set forth herein:

                a)     the Plaintiff was a qualified individual with a disability that

substantially limited a major life activity and/or the employer treated and perceived the

Plaintiff as if the Plaintiffs impairment substantially limited a major life activity;

                b)     the Plaintiff was able to perform the essential functions of her job

with or without reasonable accommodation; and tire Plaintiff suffered a tangible

employment action in being forced to resign by the employer as a result of her disability.




Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 9 of 51 PageID #: 13
                                    COUNT THREE
                                    RETALIATION

       40.     In November 2018, Plaintiff complained of sexual harassment.

       41.     In April 2019, Plaintiff complained of sexual harassment and a hostile

work environment.

       42.     At all times pertinent to this action, Plaintiff was a "person" and

Defendant was an 'employer" within the meaning of Tennessee Code Annotated § 4-21-

102(14).

       43.     The Plaintiff asserts that there is a causal connection between the

Plaintiffs report of sexual harassment and her resignation in July 2019.

       44.     The Plaintiff would aver that the Defendant's reason for her write up and

dismissal from work was pre-textual and, further, the Plaintiff was written up and

dismissed from work without pay due to her complaint of sexual harassment and a hostile

work environment.

       45.     Defendant retaliated against Plaintiff with respect to her terms, conditions,

and privileges of employment because of or on the basis of her reporting sexual

harassment, in violation Tennessee Code Annotated § 4-21-102 et seq. when they wrote

her up and dismissed her from work without pay in April of 2019.

                                APPLICABLE TO ALL COUNTS

       46.     As a result of the Defendant's culpable acts or omissions as set forth

herein, the Plaintiff was improperly discriminated against, retaliated against and

terminated by the Defendant and is entitled to compensation for past, present and future

wages and benefits, incidental damages, compensation for emotional distress,




Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 10 of 51 PageID #: 14
              humiliation, mental anguish, embarrassment, pain and suffering and other non-pecuniary

              losses.

                         47.        Plaintiff has retained Michael Ponce & Associates to represent her in this

              action and has agreed to pay the firm a reasonable attorney's fee for its services.

                         48.        Plaintiff further submits that the Defendant has acted: (a) intentionally,

              and/or (b) maliciously, and/or (c) recklessly in terminating the Plaintiff and that the

              Plaintiff is entitled to an award of punitive damages.

                                                      WHEREFORE PLAINTIFF PRAYS:

                         a)         That service of process issue to Defendant as set forth in;

                         b)         Back pay and front pay, and benefits;

                         c)         Prejudgment interest;

                         d)         Compensatory, consequential and punitive damages not to exceed

                                    $100,000.00.

                         e)         Reasonable attorney's fees and costs; and

                         f)         Other such legal and equitable relief as the Court deems just and proper;

                         g)         That a jury oftwelve (12) be empaneled to try this action.

                                                                  Respectfully submitted,

                                                                  MICHAEL D            CE & ASSOCIATES


                                                                    enneth; 11119jiailiPR No. 37030]
                                                                  Nina H.P s ey[BPR No. 23818]
                                                                  400 Pro essional Park Drive
                                                                  Goodlettsville, TN 37072
                                                                  Attorney for Plaintiff
                                    County                        615-851-1776
State of Tennessee, Rutherford Court   Clerk of                   615-859-7033 Facsimile
T he undersigned,      Circuit
                                hereby  certifiec,
                                        certified
the said County and State,   a correct  copy                      kenneth@poncelaw.com
that the    foregoing    is
                                            car:i:,
     liti.lrurnent filed in the foregoing                         nina@poncelaw.corn
in the     Court of rtrPesh ro, Ten • qjk
This   (17day •ot   154
            M ELISSA HARRELL

               DeOtity Clerk
              Case  3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 11 of 51 PageID #: 15
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 12 of 51 PageID #: 16
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 13 of 51 PageID #: 17
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 14 of 51 PageID #: 18
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 15 of 51 PageID #: 19
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 16 of 51 PageID #: 20
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 17 of 51 PageID #: 21
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 18 of 51 PageID #: 22
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 19 of 51 PageID #: 23
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 20 of 51 PageID #: 24
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 21 of 51 PageID #: 25
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 22 of 51 PageID #: 26
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 23 of 51 PageID #: 27
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 24 of 51 PageID #: 28
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 25 of 51 PageID #: 29
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 26 of 51 PageID #: 30
                 IN THE CIRCUIT COURT FOR RUTHERFORD COUNTY
                              STATE OF TENNESSEE

VERONICA OMAR,

                Plaintiff,                                   NO. 76576

Vs.                                                          JURY DEMAND

YATES SERVICES, LLC,and
ENVISION AESC US, LLC

                Defendants.


                    DEFENDANT ENVISION AESC US, LLC'S ANSWER

         Defendant Envision AFSC US, EEC ("Envision") files this Answer to Plaintiff's

Complaint and states as follows:

         1.     Admitted upon information and belief.

         2.     Upon information and belief, Envision admits Defendant Yates Services, I A C is a

for-profit limited liability company registered to do business in Tennessee. Upon information and

         Envision denies the remaining allegations contained in Paragraph 2 of the Complaint.

         3.     Admitted.

         4.     The allegations in Paragraph 4 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, Envision does not contest jurisdiction and venue at this time, but denies

that any acts or omissions occurred to support the allegations of the Complaint.

                                       ALLEGED FACTS

         5.     To the extent that the term "Defendant" as used in the first sentence of Paragraph 5

refers to Defendant Yates Services, 1,1,C, Envision admits the allegation made in the first sentence

of Paragraph 5. Envision admits that Plaintiff was hired by Defendant Yates Services, EEC on or




      Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 27 of 51 PageID #: 31
about September 24. 2018. Envision denies the remaining allegations contained in Paragraph 5 of

the Complaint.

        6.       Envision denies each and every allegation of Paragraph 6 of the Complaint except

admits that Plaintiff spoke to Chris Whitaker in November 2018 about an alleged incident with a

female coworker.

        7.       Denied.

        8.       Denied.

        9.       Envision denies each and every allegation of Paragraph 9 of the Complaint except

admits that Plaintiff spoke with Chris Whitaker on April 4, 2019 about an alleged incident

i nvolving Rebecca Galyk.

         1 0.    Denied.

         1 1.    Denied.

         1 2.    Envision denies each and every allegation contained in Paragraph 12 of the

Complaint upon information and belief except admits that Rebecca Galyk was not written up as a

result of the incident that allegedly occurred on April 4. 2019.

         1 3.    Envision is without knowledge Or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 13 of the Complaint, and therefore deny them.

         1 4.    Denied.

         1 5.    Denied.

         1 6.    Denied.

         1 7.    Denied.

//

//




     Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 28 of 51 PageID #: 32
                                      COUNT ONE
                            ALLEGED GENDER DISCRIMINATION

        1 8.    Envision reaffirms and incorporates all of its responses to Paragraphs 1 through 14

of the Complaint as though fully set forth herein.

        1 9.    The allegations in Paragraph 19 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be ,'Allegations of fact, they are admitted.

        20.     The allegations in Paragraph 20 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 20 refers to

Envision, they are denied.

        21      The allegations in Paragraph 21 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, they are denied.

        22.     Denied.

        73.     Denied.

        24.     To the extent that the term "Defendant- as used in Paragraph 24 refers to Envision,

Envision denies each and every allegation in Paragraph 24 of the Complaint including subparts,

except admits that Plaintiff is female.

        )5.     The allegations in Paragraph 25 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 25 refers to

Envision, they are denied.




                                                  3
   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 29 of 51 PageID #: 33
       26.     The allegations in Paragraph 26 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. 'To the extent these allegations are deemed

to be allegations of fact and to the extent the term "Defendant" as used in Paragraph 26 refers to

Envision, they are denied.

       27.     Denied.

       28.     The allegations in Paragraph 28 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 28 refers to

Envision, they are denied.

       29.     The allegations in Paragraph 29 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 29 refers to

Envision, they are denied.

                                    COUNT TWO
                         ALLEGED DISABILITY DISCRIMINATION

       30.     The allegations in Paragraph 30 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 30 refers to

Envision, they are denied.

        31.    The allegations in Paragraph 31 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant- as used in Paragraph 31 refers to

Envision, they are denied.




                                                 4
   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 30 of 51 PageID #: 34
       32.     The allegations in Paragraph 32 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 32 refers to

Envision, they are denied.

       33.     The allegations in Paragraph 33 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, they are denied.

       34.     Denied.

       35.     The allegations in Paragraph 35 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant as used in Paragraph 35 refers to

Envision, they are denied.

        36.    "[he allegations in Paragraph 36 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 36 refers to

Envision, they are denied.

        37.     The allegations in Paragraph 37 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to he allegations of fact, and to the extent the term "Defendant" as used in Paragraph 37 refers to

Envision, they are denied.

        38.     The allegations in Paragraph 38 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed




                                                 5
   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 31 of 51 PageID #: 35
to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 38 refers to

Lnvision, they are denied.

       39.     The allegations in Paragraph 39 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, they are denied.

                                       COUNT THREE
                                   ALLEGED RETALIATION

       40.      Denied.

       41 .     Denied.

       42.      The allegations in Paragraph 42 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 42 refers to

Envision, they are admitted.

        43.     The allegations in Paragraph 43 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to he allegations of fact, they are denied.

        44.     The allegations in Paragraph 44 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 44 refers to

Envision, they are denied.

        45.     The allegations in Paragraph 45 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations arc deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 45 refers to

Envision, they are denied.



   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 32 of 51 PageID #: 36
                              APPLICABLE TO ALL COUNTS

       46.     The allegations in Paragraph 46 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 46 refers to

Envision, they are denied.

       47.     Envision admits that attorneys from the law firm of Michael Ponce & Associates

represent Plaintiff. Envision is without sufficient information to form a belief about the truth of

the remaining allegations in Paragraph 47, and therefore denies them.

       48.     The allegations in Paragraph 48 are not factual allegations, but rather arguments of

counsel or conclusions of law that require no response. To the extent these allegations are deemed

to be allegations of fact, and to the extent the term "Defendant" as used in Paragraph 48 refers to

Envision, they are denied.

       49.     Envision denies that Plaintiff is entitled to the relief requested in her "Prayer for

Relief' following Paragraph 48 of the Complaint.

       50.     Envision requests that the largest number of jurors allowed be empaneled to hear

this cause.

        51.    Any allegations in Plaintiffs Complaint that have not been expressly admitted or

denied above are hereby denied.

                                   ADDITIONAL DEFENSES

        Without admitting or suggesting that it bears the burden of proof on any of the following

issues, Envision asserts the following defenses to Plaintiffs Complaint:

        1.      Plaintiffs Complaint should he dismissed in whole or in part for failure to state a

claim upon which relief can be granted.



                                                 7
   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 33 of 51 PageID #: 37
               Plaintiffs claims may be barred in whole or in part by the applicable statutes of

limitations.

       3.      Plaintiff's claims may be barred in whole or in part by the doctrines of estoppel,

waiver and/or ladies, and unclean hands.

       4.      There is no duty to provide a reasonable accommodation under the Tennessee

Disability Act ("TDA").

       5.      To the extent the Court finds Envision engaged in any unlawful acts with respect

to Plaintiff, such acts were taken in good faith and intended to comply with the Tennessee Human

Rights Act ("TI IRA") and the 'I DA, were .justified, proper, and lawful, and were taken without

any intent to violate the TI IRA or the TDA or any other law and upon reasonable belief that such

acts did not violate any law.

        6.     To the extent any of    Envision's    acts violated the THRA or the TDA, which

Envision denies, Envision did not know its acts violated the law nor did it show reckless disregard

for whether its conduct was prohibited.

        7.     Envision was not Plaintiff's "employer" as that term is defined in the THRA or the

TDA.

        8.     To the extent Plaintiff has failed to take reasonable steps to mitigate her alleged

damages, any claim for monetary relief must be reduced in an amount equal to the amount of

damages that could have been avoided.

        9.     Plaintiffs claims for monetary relief must be reduced or denied in amounts equal

to Plaintiffs interim earnings; by any amount Plaintiff would have earned with reasonable

diligence: or by Plaintiffs failure or refusal, for whatever reason, to be available Ibr work after

her employment with Envision ended.



                                                 8
   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 34 of 51 PageID #: 38
        1 0.   Envision cannot be held liable to the Plaintiff for acts or omissions of its employees

that occurred outside the scope of their employment. While Envision expressly denies that any of

its employees, officers, or agents acted in any manner that was contrary to law, if Plaintiff's rights

were violated, any such violation occurred outside the scope of the employment or agency of the

offending employee, officer, or agent, and without the consent, authorization, or ratification of

Envision, and thus Envision cannot be held liable to Plaintiff through principles of agency,

respondeot superior, or otherwise.

        1 1.   Envision is not vicariously or strictly liable for wrongful actions allegedly

committed by persons that were not employed by it as a supervisor or manager.

        1 2.    All personnel actions about which Plaintiff complains were taken solely for

legitimate, business reasons and were in no way motivated by or based on discriminatory or

retaliatory animus.

        1 3.    All personnel actions about which Plaintiff complains were made for good cause

and for reasonable factors other than gender, alleged disability, or for undertaking protected

activity.

        1 4.    Even if Plaintiff can prove conduct by a co-worker that rose to the level of

actionable sexual or retaliatory harassment, Envision is not liable for the co-worker's conduct

because it did not know or have reason to know of the conduct before it allegedly occurred, and,

when Plaintiff complained, Envision took prompt and appropriate corrective action that was

reasonably calculated to end any further harassment.

        1 5.    In the alternative, if Plaintiff is able to prove that her work environment was

sexually or retalitoriall ,,, hostile, and if she is able to prove the hostile environment was created by

or contributed to by one or more of her supervisors, Envision is not liable because it had in place



                                                   9

   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 35 of 51 PageID #: 39
a clear and effective method for reporting workplace harassment or discrimination of any kind;

Envision exercised reasonable care to prevent and/or promptly correct any discriminatory or

harassing behavior by Plaintiffs supervisors; and Plaintiff failed to take advantage of any

preventative or corrective opportunities provided by Envision made available to her•.

        1 6.   The allegations contained in the Complaint are not sufficiently severe and pervasive

to constitute an intimidating, hostile, or offensive work environment, nor would they be considered

offensive to a reasonable person.

        1 7.   In the event that Envision discovers or otherwise learns of evidence to which the

after-acquired evidence doctrine applies, Plaintiff shall be then and thereafter barred or limited

from recovery or remedy pursuant to said doctrine.

        1 8.   Plaintiff cannot recover punitive damages under the TI IRA or the TINA.

        19.    Plaintiffs Complaint may be barred by additional affirmative or other defenses,

including those contemplated by Tennessee Rule of Civil Procedure 8, which cannot be determined

at this time without the benefit of discovery. Envision therefore reserves the right to amend this

Answer and plead additional defenses at the conclusion of discovery.

        W HEREFORE, having fully answered Plaintiffs Complaint, Envision requests judgment

i n its favor and against Plaintiff for its reasonable attorneys' fees and costs incurred in the defense

of this action, and for any other relief the Court deems just and proper.

//


//

//

//

//



                                                   I ()
     Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 36 of 51 PageID #: 40
                                         Respectfully submitted,


                                         Kenneth . Weber, BPR No. 015730
                                         Christopher J. Barrett, BPR No. 032978
                                         BAKER,DONELSON,BEARMAN,
                                         CALDWELL & BERKOWITZ,P.C.
                                         Baker Donelson Center
                                         211 Commerce Street, Suite 800
                                         Nashville, Tennessee 37201
                                         Telephone:(615) 726-5600
                                         Facsimile:(615)726-0464
                                         kweber@bakerdonelson.com
                                         cbarrett@bakerdonelson.com

                                         Attorneysfor Envision AESC US, LLC




                                    11
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 37 of 51 PageID #: 41
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 10, 2020, a true and exact copy of

Envision's Answer has been served upon the following parties or counsel for parties in interest

herein by electronic mail and U.S. Mail.

              Kenneth F. Major                            Charles J. Mataya
              Nina H. Parsley                             John P. Rodgers
              Michael D.Ponce & Associates                Bradley Arant Boult Cummings LLP
              400 Professional Park Drive                 1600 Division Street
              Goodlettsville, TN 37072                    P.O. Box 340025
              kenneth@poncelaw.com                        Nashville, TN 37203
              nina@poncelaw.com                           cmataya@bradley.com
                                                          jrodgers@bradley.com

              Attorneysfor Plaintiff                      Attorneysfor Yates Services, LLC



                                                                  Christopher J. Barrett




                                               12
   Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 38 of 51 PageID #: 42
                                    TENNESSEE COURTS
                          U NIFORM FACSIMILE FILING COVER SHEET

 TO (COURT CLERK):     atoltfor-irA douttly                                                 -
 W ITH (COURT):
 CLERK'S FAX NUMBER:         (F/p Ze7/      SAD -I
 CASE NAME: Ver0/1/601 OfrtaC           v,jail( cf-e/14‘4.4f          arzoi kilns-fen
 DOCKET NUMBER:       7(fi,f7to
 TITLE OF DOCUMENT: tjciell-asti               661/2‘/"CgieKS6-

 FROM (SENDER):     1ilLisej (--a-LAy0//34t                 ,e),04e
 SENDER'S ADDRESS:             Z//    Op/kitneree              -/
                                                        Sir-ee-/                     ,
                                                                                    el 6)
                               Afttillvdle,-Th.f        3-n6
 SENDER'S VOICE TELEPHONE NUMBER:                          7Z-Le         303
 SENDER'S FAX TELEPHONE NUMBER:                     COI 377Co - CM9
  DATE:   ///0/202-0 TOTAL PAGES, INCLUDING COVER PAGE:
  FILING INSTRUCTIONS/COMMENTS (attach additional sheet if necessary):
          Unless authorized by the Court, a facsimile transmission exceeding ten (10) pages,
                       including the cover page, shall not be filed by the clerk.




Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 39 of 51 PageID #: 43
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 40 of 51 PageID #: 44
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 41 of 51 PageID #: 45
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 42 of 51 PageID #: 46
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 43 of 51 PageID #: 47
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 44 of 51 PageID #: 48
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 45 of 51 PageID #: 49
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 46 of 51 PageID #: 50
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 47 of 51 PageID #: 51
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 48 of 51 PageID #: 52
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 49 of 51 PageID #: 53
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 50 of 51 PageID #: 54
Case 3:20-cv-00556 Document 1-1 Filed 06/29/20 Page 51 of 51 PageID #: 55
